UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-1699


CARL A. STOWERS,

                  Petitioner,

             v.

WESTMORELAND COAL COMPANY, INCORPORATED; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,

                  Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-678-BLA)


Submitted:    November 13, 2008            Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carl A. Stowers, Petitioner Pro Se.   William Steele Mattingly,
JACKSON KELLY, PLLC, Morgantown, West Virginia; Sean Gregory
Bajkowski, Rita Ann Roppolo, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carl A. Stowers seeks review of the Benefits Review

Board’s    decision         and   order   affirming        the     administrative           law

judge’s    denial      of    black    lung    benefits         pursuant    to    30   U.S.C.

§§ 901-945 (2000).           Our review of the record discloses that the

Board’s    decision         is    based   upon    substantial        evidence         and   is

without reversible error.             Accordingly, we deny the petition for

review     for   the     reasons      stated      by     the    Board.          Stowers     v.

Westmoreland Coal Co., Inc., No. 07-0678-BLA (B.R.B. Apr. 29,

2008).     We dispense with oral argument because the facts and

legal    contentions        are    adequately      presented        in     the    materials

before    the    court      and    argument      would    not     aid     the    decisional

process.

                                                                          PETITION DENIED




                                             2